                       ORDER STAYING CERTAIN PROCEEDINGS

       Local Uniform Civil Rule 16(b)(3)(B) provides that “[A] motion asserting… a

jurisdictional defense stays the attorney conference and disclosure requirements and all discovery,

pending the court’s ruling on the motion, including any appeal.” L.U. CIV. R. 16(b)(3)(B). Whether

to permit discovery on issues related to the jurisdictional motion… [is a decision] committed to

the discretion of the court, upon a motion by any party seeking relief.” L.U. Civ. R. 16(b)(3)(B).

       A motion to dismiss for lack of subject matter jurisdiction has been filed. Doc. #87.

Accordingly, staying discovery in this case is appropriate at this time.

        If any party desires to take jurisdiction-related discovery, they must file a motion for leave

to do so within seven (7) days hereof, setting forth the type and scope of such discovery and an

estimated time frame for constructing it. If any party objects to the motion for discovery, it shall

file its objection within four (4) days following service of the motion for jurisdiction-related

discovery.

     IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED, pending a ruling on the jurisdictional motion. Defendants shall notify the undersigned
magistrate judge within seven (7) days of a decision on the motion and shall submit a proposed

order lifting the stay.


      SO ORDERED this, November 15, 2019.

                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
